                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RAYMOND BOWMAN,                         )
                                        )
                   Plaintiff,           )                 4:18CV3169
                                        )
             v.                         )
                                        )             MEMORANDUM
USDA FSIS and CARMEN                    )              AND ORDER
ROTTENBERG,                             )
                                        )
                   Defendants.          )
                                        )

       Plaintiff, who is proceeding in forma pauperis, has filed an Amended Complaint
(Filing No. 7) in response to this court’s Memorandum and Order (Filing No. 6) after
initial review of Plaintiff’s claims under 28 U.S.C. § 1915(e)(2). The court’s
Memorandum and Order directed that Plaintiff establish a jurisdictional basis for his
claims.1

       Plaintiff sues the USDA FSIS,2 a federal agency, and Carmen Rottenberg, who
is alleged to be the Acting Secretary of the USDA FSIS,3 alleging that the agency
promised him that if he resigned his employment, his file would not indicate the
agency had fired him. Despite this promise, Plaintiff claims his employment file
contains a “dirty SF50” that states, “Mr. Bowman resign[ed] in [lieu] of being


      1
        Plaintiff’s initial Complaint asserted claims under 41 U.S.C. § 6503 and 18
U.S.C. § 208, which, as explained in the court’s previous Memorandum and Order
(Filing No. 6), are not proper bases for Plaintiff’s claims.
      2
       The USDA FSIS is the United States Department of Agriculture Food Safety
and Inspection Service.
      3
        The official website of the FSIS lists Carmen Rottenberg as the Administrator
of the FSIS.
removed from his position.” As a result of this language, Plaintiff claims he has been
unable to get another job. Plaintiff also asserts that he was not allowed to use his
preferred union representative in a disciplinary hearing, but was instead given another
representative to whom the USDA showed the charges against Plaintiff, which he
alleges violated his privacy rights.

       Plaintiff asserts claims for “Breach of Agreement,” “Breach of Contract,”
“Violation of Privacy Right,” and “Breach of Governmental Ethical behavior policy,”
in violation of the Fourteenth Amendment. (Filing No. 7 at CM/ECF p. 2.) Plaintiff
asks that his resignation be rescinded, that he be reinstated with the USDA, that he
receive benefits from the day of his resignation forward, and that he be assigned to his
prior duty station in Grand Island, Nebraska. (Id. at CM/ECF p. 4.)

       Plaintiff seeks to challenge his termination by asserting constitutional claims
against a federal agency and federal official based on the Fourteenth Amendment.
However, the Fourteenth Amendment applies only to states and state actors, not the
federal government. U.S. Const. amend. XIV, § 1 (providing that “No State shall . .
. deprive any person of life, liberty, or property, without due process of law; nor deny
to any person within its jurisdiction the equal protection of the laws.”). Because
Plaintiff sues the federal government and one of its officials, he apparently is
attempting to plead a Bivens action for alleged violations of his right to due process
when his employment was terminated. See Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971).

      Plaintiff alleges that he “was a[n] employee of the United States Department of
Agriculture.” (Filing No. 7 at CM/ECF p. 3.) Federal employees covered by the Civil
Service Reform Act (“CSRA”)4 cannot bring employment-related claims in this court

      4
       Whether a federal employee is a civil servant under the CSRA depends upon
how one is hired and appointed. Buchholz v. Aldaya, 210 F.3d 862, 863 (8th Cir.
2000) (citing 5 U.S.C. § 2105(a)(1)(D) and Krueger v. Lyng, 927 F.2d 1050, 1054 &
                                           2
because the CSRA is a federal employee’s exclusive remedy for resolving
employment disputes, and it forecloses judicial review of claims arising from
employment disputes under any other statute or provision, including Bivens.

      [T]he comprehensive remedial scheme of the CSRA preempts Bivens
      remedies for injuries arising from personnel actions governed by the
      CSRA. See, e.g., Bush v. Lucas, 462 U.S. 367, 388 (1983) (despite
      assumption that existing CSRA remedies did not provide complete relief,
      finding no Bivens relief for federal employee covered by CSRA because
      CSRA was “elaborate remedial system that has been constructed step by
      step, with careful attention to conflicting policy considerations”); Russell
      v. U.S. Dep’t of the Army, 191 F.3d 1016, 1020 (9th Cir. 1999) (Ninth
      Circuit has “consistently held that the CSRA preemepts Bivens actions
      and other suits for constitutional violations arising from governmental
      personnel actions”); McIntosh v. Turner, 861 F.2d 524, 525-27 (8th Cir.
      1988) (CSRA precludes Bivens remedy).

Coatney v. U.S. Citizenship & Immigration, No. 4:07CV3167, 2008 WL 650320, at
*7 (D. Neb. Mar. 5, 2008) (former employee of federal agency alleged wrongful
discharge without due process). See also McIntosh v. Turner, 861 F.2d 524 (8th Cir.
1988) (employees’ Bivens action against federal officers for due process violations
under Fifth Amendment, arising out of alleged promotion bias, was barred because
Congress provided remedy through CSRA of seeking relief from Office of the Special
Counsel of the Merit Systems Protection Board); Bland v. Burwell, No.
14-0226-CV-W-ODS, 2016 WL 110597, at *4 (W.D. Mo. Jan. 8, 2016) (CSRA
prohibited federal employee from bringing Bivens claim regarding revocation of
security clearance); Harshaw v. Astrue, No. 11-CV-1060, 2013 WL 4198057, at *5
(W.D. Ark. Aug. 14, 2013) (dismissing federal employee’s First and Fifth
Amendment Bivens claims stemming from denial of promotion because sole remedy
was to petition Office of the Special Counsel under CSRA); Loos v. Napolitano, 665


n.4 (8th Cir. 1991)). Plaintiff does not claim that he is exempt from coverage under
the CSRA.
                                           3
F. Supp. 2d 1054, 1062 (D. Neb. 2009) (plaintiff’s state-law claims challenging
termination from federal agency were precluded by CSRA because “that Act is the
comprehensive and exclusive means by which a federal employee may challenge
personnel decisions that come within the scope of the Act, and this court cannot
provide alternative remedies beyond what Congress has found sufficient to include in
the CSRA”). See, e.g., Turner v. U.S. Dep’t of Justice, No. CIV. 13-376, 2014 WL
4829119, at *4 (D. Minn. Sept. 29, 2014), aff’d, 815 F.3d 1108 (8th Cir. 2016) (“The
CSRA was enacted in 1978 to comprehensively overhaul the civil service system and
to create a new framework for evaluating adverse personnel actions against federal
employees. . . . The CSRA constitutes a comprehensive scheme covering federal
employees; the CSRA itself provides the exclusive remedies for government
employment disputes.”).

       Even if a Bivens action were proper, Plaintiff’s claims could not be asserted
against Defendant USDA FSIS, a federal agency, because the federal government is
immune from such suits under the doctrine of sovereign immunity unless the United
States has unequivocally waived such immunity. Manypenny v. United States, 948
F.2d 1057, 1063 (8th Cir. 1991). No such waiver is apparent here. Schutterle v. United
States, 74 F.3d 846, 848 (8th Cir. 1996) (“the United States and the USDA are not
proper Bivens defendants because of sovereign immunity”); Laswell v. Brown, 683
F.2d 261, 268 (8th Cir. 1982) (“The United States and its agencies are not proper
defendants because of sovereign immunity.”)

       Further, in order to bring a Bivens claim against a federal official like Defendant
Rottenberg, the official “must have been actively involved in the alleged constitutional
violation.” Schutterle, 74 F.3d at 848; Laswell, 683 F.2d at 268 (individually named
defendants were improperly joined in Bivens action “because it is not claimed that
they actually participated in the alleged violations”). Here, Plaintiff asserts no factual
allegations whatsoever against Rottenberg, much less “active involvement” in the
alleged violation of Plaintiff’s constitutional rights.

                                            4
      Accordingly, Plaintiff’s claims must be dismissed with prejudice for lack of
subject matter jurisdiction.

      IT IS ORDERED:

       1.     Plaintiff’s claims are dismissed with prejudice for lack of subject matter
jurisdiction; and

      2.     Judgment shall be entered by separate document.

      DATED this 19th day of March, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                           5
